Exhibit 10.11

 



NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CONVERTIBLE
PROMISSORY NOTE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

Original Principal Amount: $56,900.00 Issue Date: September 5, 2013 Purchase
Price: $50,000.00  

 

CONVERTIBLE PROMISSORY NOTE

FOR VALUE RECEIVED, Epazz, Inc., an Illinois corporation (the “Borrower”),
hereby promises to pay to the order of St George Investments LLC, an Illinois
limited liability company, or registered assigns (the “Holder”), the sum of
$56,900.00 (the “Original Principal Amount”) together with any additional
charges provided for herein, on the date that is 9 months after the Issue Date
(the “Maturity Date”), and to pay interest on the Outstanding Balance (as
defined below) at the rate of eight percent (8%) per annum from the date hereof
(the “Issue Date”) until the same is paid in full; provided that upon the
occurrence of an Event of Default (as defined below), interest shall thereafter
accrue on the Outstanding Balance both before and after judgment at the rate of
twenty-two percent (22%) per annum (“Default Interest”). All interest
calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. The Borrower acknowledges
that the Original Principal Amount exceeds the purchase price of this Note and
that such excess consists of the OID (as defined in the Purchase Agreement
(defined below)) in the amount of $4,400.00 and the Carried Transaction Expense
Amount (as defined in the Purchase Agreement) in the amount of $2,500.00 to
cover the Holder’s legal and other expenses incurred in the preparation of this
Note, the Purchase Agreement, Irrevocable Transfer Agent Instructions, and all
other certificates, documents, agreements, resolutions and instruments delivered
to any party under or in connection with this Note, as the same may be amended
from time to time (collectively, the “Transaction Documents”), which sum shall
be fully earned and charged to the Borrower upon the execution of this Note and
paid to the Holder as part of the outstanding principal balance as set forth in
this Note. This Note may not be prepaid in whole or in part except as otherwise
provided in Section 1.8. All payments due hereunder (to the extent not converted
into common stock, $0.0001 par value per share, of the Borrower (the “Common
Stock”) in accordance with the terms hereof) shall be made in lawful money of
the United States of America. All payments shall be made at such address as the
Holder shall designate from time to time by written notice made in accordance
with the provisions of this Note. Each capitalized term used herein, and not
otherwise defined, shall have the meaning ascribed thereto in that certain Note
Purchase Agreement dated the date hereof between the Borrower and the Holder,
pursuant to which this Note was originally issued (the “Purchase Agreement”).
For purposes hereof, the term “Outstanding Balance” means the Original Principal
Amount, as reduced or increased, as the case may be, pursuant to the terms
hereof for conversion, breach hereof or otherwise, plus any accrued but unpaid
interest (including with limitation Default Interest), collection and
enforcements costs, and any other fees or charges incurred under this Note or
under the Purchase Agreement.



1

 



This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of stockholders of the Borrower and will not impose personal liability
upon the holder thereof.

The following additional terms shall apply to this Note:

1.            CONVERSION RIGHTS.

1.1.         Conversion Right. Subject to Section 1.7, during the period
beginning on the Issue Date and ending when the Outstanding Balance is paid or
converted in full, the Holder shall, at its option, have the right from time to
time, to convert all or any part of the Outstanding Balance of this Note into
fully paid and non-assessable shares of Common Stock, as such Common Stock
exists on the Issue Date, or any shares of capital stock or other securities of
the Borrower into which such Common Stock shall hereafter be changed or
reclassified at the Conversion Price (as defined below) determined as provided
herein (a “Conversion”). The number of shares of Common Stock to be issued upon
each conversion of this Note (the “Conversion Shares”) shall be determined by
dividing the Conversion Amount (as defined below) by the applicable Conversion
Price then in effect on the date specified in the notice of conversion, in the
form attached hereto as Exhibit A (the “Notice of Conversion”), delivered to the
Borrower by the Holder in accordance with Section 1.4(a) below; provided that
the Notice of Conversion is submitted by facsimile or e-mail (or by other means
resulting in, or reasonably expected to result in, notice) to the Borrower
before 6:00 p.m., New York, New York time on such conversion date (the
“Conversion Date”). The term “Conversion Amount” means, with respect to any
conversion of this Note, the portion of the Outstanding Balance to be converted.

1.2.         Conversion Price.

(a)                Calculation of Conversion Price. The conversion price (as the
same may be adjusted from time to time pursuant to the terms hereof, the
“Conversion Price”) shall mean 60% (the “Conversion Factor”) multiplied by the
Market Price (as defined herein). “Market Price” means the higher of (i) the
average of the two (2) lowest Trading Prices (as defined below) for the Common
Stock during the ten (10) Trading Day (as defined below) period ending on the
latest complete Trading Day prior to the Conversion Date, and $0.00005
(regardless of any stock split or other adjustment). “Trading Price” means, for
the Common Stock as of any date, the closing bid price on the Principal Market
as reported by a reliable reporting service designated by the Holder (e.g.
Bloomberg) or, if the Principal Market is not the principal trading market for
such security, the closing bid price of such security on the principal
securities exchange or trading market where such security is listed or traded
or, if no closing bid price of such security is available in any of the
foregoing manners, the average of the closing bid prices of any market makers
for such security that are quoted in “OTC Pink” by Pink OTC Markets Inc.
(formerly Pink Sheets LLC), or any successor entity or other publisher thereof.
If the Trading Price cannot be calculated for such security on such date in the
manner provided above, the Trading Price shall be the fair market value as
mutually determined by the Borrower and the Holder. “Trading Day” shall mean any
day on which the Common Stock is traded or tradable for any period on the
Principal Market, or on the principal securities exchange or other securities
market on which the Common Stock is then being traded.

(b)               Conversion Price During Major Announcements. Notwithstanding
anything contained in Section 1.2(a) to the contrary, in the event the Borrower
(i) makes a public announcement that it intends to consolidate or merge with any
other corporation (other than a merger in which the Borrower is the surviving or
continuing corporation and its capital stock is unchanged) or sell or transfer
all or substantially all of the assets of the Borrower or (ii) any person, group
or entity (including the Borrower) publicly announces a tender offer to purchase
50% or more of the Borrower’s Common Stock (or any other takeover scheme) (the
date of the announcement referred to in clause (i) or (ii) is hereinafter
referred to as the “Announcement Date”), then the Conversion Price shall,
effective upon the Announcement Date and continuing through the Adjusted
Conversion Price Termination Date (as defined below), be equal to the lower of
(1) the Conversion Price which would have been applicable for a Conversion
occurring on the Announcement Date, and (2) the Conversion Price that would
otherwise be in effect. From and after the Adjusted Conversion Price Termination
Date, the Conversion Price shall be determined as set forth in this Section
1.2(b). For purposes hereof, “Adjusted Conversion Price Termination Date” shall
mean, with respect to any proposed transaction or tender offer (or takeover
scheme) for which a public announcement as contemplated by this Section 1.2(b)
has been made, the date upon which the Borrower (in the case of clause (i)
above) or the person, group or entity (in the case of clause (ii) above)
consummates or publicly announces the termination or abandonment of the proposed
transaction or tender offer (or takeover scheme) which caused this Section
1.2(b) to become operative.



2

 



1.3.         Authorized Shares. The Borrower covenants that during the period
the conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of this Note (based on the Conversion Price in effect from time to time) (the
“Reserved Amount”). The Reserved Amount shall be increased from time to time as
required to insure compliance with this Section 1.3. The Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable. In addition, if the Borrower shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which this Note shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of this
Note. The Borrower (i) acknowledges that it has irrevocably instructed its
transfer agent to issue shares of the Common Stock issuable upon conversion of
this Note, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of issuing
the necessary shares of Common Stock in accordance with the terms and conditions
of this Note. If, at any time the Borrower does not maintain the Reserved Amount
it will be considered an Event of Default under Section 3.1(c).

1.4.         Method of Conversion.

(a)                Mechanics of Conversion. Subject to Section 1.7 hereof,
beginning on the date specified in Section 1.1, this Note may be converted by
the Holder in whole or in part at any time from time to time after the Issue
Date, by submitting to the Borrower a Notice of Conversion (by facsimile, e-mail
or other reasonable means of communication dispatched on the Conversion Date
prior to 6:00 p.m., New York, New York time), otherwise the Conversion Date will
be the next Trading Day.

(b)               Surrender of Note Upon Conversion. Notwithstanding anything to
the contrary set forth herein, upon conversion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Borrower unless the entire Outstanding Balance of this Note is so
converted. The Holder and the Borrower shall maintain records showing the amount
of the Outstanding Balance so converted and the dates of such conversions or
shall use such other method, reasonably satisfactory to the Holder and the
Borrower, so as not to require physical surrender of this Note upon each such
conversion. In the event of any dispute or discrepancy, such records of the
Holder shall, prima facie, be controlling and determinative in the absence of
manifest error. Notwithstanding the foregoing, if any portion of this Note is
converted as aforesaid, the Holder may not transfer this Note unless the Holder
first physically surrenders this Note to the Borrower, whereupon the Borrower
will forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder may request, representing in the aggregate the
remaining Outstanding Balance of this Note. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted Outstanding Balance of this Note represented by this Note may be
less than the amount stated on the face hereof.



3

 



(c)                Payment of Taxes. Borrower is responsible for the payment of
all charges, fees, and taxes required to deliver Conversion Shares to Holder;
provider, however, that Borrower shall not be required to pay any tax which may
be payable in respect of any transfer involved in the issue and delivery of
Conversion Shares or other securities or property on conversion of this Note in
a name other than that of the Holder (or in street name), and the Borrower shall
not be required to issue or deliver any such shares or other securities or
property unless and until the person or persons (other than the Holder or the
custodian in whose street name such shares are to be held for the Holder’s
account) requesting the issuance thereof shall have paid to the Borrower the
amount of any such tax or shall have established to the satisfaction of the
Borrower that such tax has been paid.

(d)               Delivery of Common Stock Upon Conversion. On or before the
close of business on the third (3rd) Trading Day following the date of receipt
of a Notice of Conversion from the Holder via facsimile transmission or e-mail
(or other reasonable means of communication) (the “Delivery Date”), the Borrower
shall, provided that the Common Stock is DTC Eligible (defined below) at such
time, deliver or cause to be delivered to the Holder or its broker (as
designated in the Conversion Notice), via reputable overnight courier, a
certificate or certificates representing the aggregate number of shares of DTC
Eligible Common Stock equal to the number of Conversion Shares to which the
Holder shall be entitled, registered in the name of the Holder or its designee.
If the Common Stock is not DTC Eligible at such time, the Borrower shall instead
issue and deliver or cause to be issued and delivered (via reputable overnight
courier) to the address as specified in the Notice of Conversion, a certificate,
registered in the name of the Holder or its designee, for the number of non-DTC
Eligible Conversion Shares to which the Holder shall be entitled; provided,
however, that, in addition to any other rights or remedies that the Holder may
have under this Note, then the Non-DTC Eligible Adjustment Amount (as defined
below) shall be added to the Outstanding Balance of this Note as set forth in
Section 1.6(f) below. For the avoidance of doubt, the Company has not met its
obligation to deliver Conversion Shares by the Delivery Date unless the Holder
or its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above. For purposes of
this Note, “DTC Eligible” means, with respect to the Common Stock, that such
Common Stock is eligible to be deposited in certificate form at the Depository
Trust Company (“DTC”), cleared and converted into electronic shares by the DTC
and held in the name of the clearing firm servicing Holder’s brokerage firm for
the benefit of Holder.

(e)                Obligation of Borrower to Deliver Common Stock. If the Holder
shall have given a Notice of Conversion as provided herein, the Borrower’s
obligation to issue and deliver the shares of Common Stock shall be absolute and
unconditional, irrespective of the absence of any action by the Holder to
enforce the same, any waiver or consent with respect to any provision thereof,
the recovery of any judgment against any person or any action to enforce the
same, any failure or delay in the enforcement of any other obligation of the
Borrower to the holder of record, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder of any
obligation to the Borrower, and irrespective of any other circumstance which
might otherwise limit such obligation of the Borrower to the Holder in
connection with such conversion. The Conversion Date specified in the Notice of
Conversion shall be the Conversion Date so long as the Notice of Conversion is
delivered to the Borrower before 6:00 p.m., New York, New York time, on such
date; otherwise, the Conversion Date shall be the next Trading Day. Once the
Holder may freely trade the Common Stock issuable upon a conversion of this Note
pursuant to and in accordance with the terms hereof (and in the case of any
certificate representing non-DTC Eligible shares, once such certificate has been
deposited into Holder’s brokerage account, all legends have been removed
therefrom, and the Common Stock represented by such certificates is freely
tradeable), all rights with respect to the portion of the Outstanding Balance
being so converted shall forthwith terminate; provided, however, that the Holder
shall be deemed to be the holder of record of the Common Stock issuable upon
such conversion as of the date Borrower receives the corresponding Notice of
Conversion.

(f)                Delivery of Common Stock. Notwithstanding any other provision
contained herein, all deliveries of Conversion Shares shall be in the form of
certificates representing DTC Eligible Common Stock. Failure to deliver DTC
Eligible Conversion Shares shall constitute a breach of this Agreement and an
Event of Default under Section 3 hereof, including without limitation under
Sections 3.1(c) and 3.1(p).



4

 



(g)                Failure to Deliver Common Stock Prior to Delivery Date.
Without in any way limiting the Holder’s right to pursue other remedies,
including actual damages and/or equitable relief, the parties agree that if
delivery of the Common Stock issuable upon conversion of this Note is not
delivered as required by Section 1.4(d) by the Delivery Date (a “Conversion
Default”), the Borrower shall pay in cash to the Holder for each calendar day
beyond the Delivery Date that the Borrower fails to deliver such Common Stock in
an amount (not to exceed the highest of (i) $10,000, (ii) 50% of the Conversion
Amount, and (iii) 10% of the Original Principal Amount) equal to the greater of
(i) $2,000.00 and (ii) 2% of the product of (A) the sum of the number of shares
of Common Stock not issued to the Holder on a timely basis and to which the
Holder is entitled multiplied by (B) the Trading Price of the Common Stock on
the Trading Day immediately preceding the last possible date on which the
Borrower could have issued such shares of Common Stock to the Holder without
violating Section 1.4(d) (the “Conversion Default Payment”). Such cash amount
shall be paid to the Holder by the fifth day of the month following the month in
which it has accrued (the “Conversion Default Payment Due Date”). In the event
such cash amount is not received by the Holder by the Conversion Default Payment
Due Date, at the option of the Holder (without notice to the Borrower), the
Conversion Default Payment shall be added to the Outstanding Balance of this
Note, in which event interest shall accrue thereon in accordance with the terms
of this Note and such additional principal amount shall be convertible into
Common Stock in accordance with the terms of this Note. The Borrower agrees that
the right to convert is a valuable right to the Holder. The damages resulting
from a failure, attempt to frustrate, or interference with such conversion right
are difficult if not impossible to quantify. Accordingly the parties acknowledge
that the liquidated damages provisions contained in this Section 1.4(g) are
justified.

1.5.         Concerning the Shares. Transfer of the shares of Common Stock
issuable upon conversion of this Note is restricted and certificates
representing such shares may bear a legend as set forth in Sections 4.15 of the
Purchase Agreement.

1.6.         Effect of Certain Events.

(a)                Fundamental Transaction Consent Right. The Borrower shall not
enter into or be party to a Fundamental Transaction (as defined below), unless
the Borrower obtains the prior written consent of the Holder to enter into such
Fundamental Transaction. For purposes of this Note, “Fundamental Transaction”
means that (i) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding voting stock of the
Borrower, or (ii) (1) the Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consolidate or merge with or
into (whether or not the Borrower or any of its subsidiaries is the surviving
corporation) any other individual, corporation, limited liability company,
partnership, association, trust or other entity or organization (collectively,
“Person”), or (2) the Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, sell, lease, license, assign,
transfer, convey or otherwise dispose of all or substantially all of its
respective properties or assets to any other Person, or (3) the Borrower or any
of its subsidiaries shall, directly or indirectly, in one or more related
transactions, allow any other Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of voting stock of the Borrower (not including any shares of voting stock of the
Borrower held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) the Borrower or any of its subsidiaries shall, directly
or indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other Person whereby such other Person acquires more than 50% of the outstanding
shares of voting stock of the Borrower (not including any shares of voting stock
of the Borrower held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) the Borrower
or any of its subsidiaries shall, directly or indirectly, in one or more related
transactions, reorganize, recapitalize or reclassify the Common Stock, other
than an increase in the number of authorized shares of the Borrower’s Common
Stock. The provisions of this Section 1.6(a) shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations on the conversion of this Note. As a condition to pre-approving
any Fundamental Transaction in writing, which approval may be withheld in the
Holder’s sole discretion, Holder may require the resulting successor or
acquiring entity (if not the Borrower) to assume by written instrument all of
the obligations of the Borrower under this Note and all the other Transaction
Documents with the same effect as if such successor or acquirer had been named
as the Borrower hereto and thereto.



5

 



(b)               Adjustment Due to Fundamental Transactions. If, at any time
when this Note is issued and outstanding and prior to conversion of all of this
Note, there shall be any Fundamental Transaction that is pre-approved in writing
by the Holder pursuant to Section 1.6(a) above, as a result of which shares of
Common Stock of the Borrower shall be changed into the same or a different
number of shares of another class or classes of stock or securities of the
Borrower or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Borrower other than in connection with a
plan of complete liquidation of the Borrower, then the Holder of this Note shall
thereafter have the right to receive upon conversion of this Note, upon the
basis and upon the terms and conditions specified herein and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion, such
stock, securities or assets which the Holder would have been entitled to receive
in such transaction had this Note been converted in full immediately prior to
such transaction (without regard to any limitations on conversion set forth
herein), and in any such case appropriate provisions shall be made with respect
to the rights and interests of the Holder of this Note to the end that the
provisions hereof (including, without limitation, provisions for adjustment of
the Conversion Price and of the number of shares issuable upon conversion of
this Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the conversion
hereof. The above provisions shall similarly apply to successive Fundamental
Transactions.

(c)                Adjustment Due to Distribution. If the Borrower shall declare
or make any distribution of its assets (or rights to acquire its assets) to
holders of Common Stock as a dividend, stock repurchase, by way of return of
capital or otherwise (including any dividend or distribution to the Borrower’s
stockholders in cash or shares (or rights to acquire shares) of capital stock of
a subsidiary (i.e., a spin-off)) (a “Distribution”), then the Holder of this
Note shall be entitled, upon any conversion of this Note after the date of
record for determining stockholders entitled to such Distribution, to receive
the amount of such assets which would have been payable to the Holder with
respect to the shares of Common Stock issuable upon such conversion had such
Holder been the holder of such shares of Common Stock on the record date for the
determination of stockholders entitled to such Distribution.

(d)               Adjustment Due to Dilutive Issuance. If, at any time when this
Note is issued and outstanding, the Borrower issues or sells, or in accordance
with this Section 1.6(d) hereof is deemed to have issued or sold, any shares of
Common Stock for no consideration or for a consideration per share (before
deduction of reasonable expenses or commissions underwriting discounts or
allowances in connection therewith) less than the Conversion Price in effect on
the date of such issuance (or deemed issuance) of such shares of Common Stock (a
“Dilutive Issuance”), then immediately upon the Dilutive Issuance, the
Conversion Price will be reduced to the amount of the consideration per share
received by the Borrower in such Dilutive Issuance.

The Borrower shall be deemed to have issued or sold shares of Common Stock if
the Borrower in any manner issues or grants any warrants, rights or options (not
including employee stock option plans), whether or not immediately exercisable,
to subscribe for or to purchase Common Stock or other securities convertible
into or exchangeable for Common Stock (“Convertible Securities”) (such warrants,
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as “Options”) and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share. For purposes of the preceding sentence, the “price per share for which
Common Stock is issuable upon the exercise of such Options” is determined by
dividing (i) the total amount, if any, received or receivable by the Borrower as
consideration for the issuance or granting of all such Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Borrower
upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the conversion or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise of all such Options (assuming full conversion of
Convertible Securities, if applicable). No further adjustment to the Conversion
Price will be made upon the actual issuance of such Common Stock upon the
exercise of such Options or upon the conversion or exchange of Convertible
Securities issuable upon exercise of such Options.



6

 



Additionally, the Borrower shall be deemed to have issued or sold shares of
Common Stock if the Borrower in any manner issues or sells any Convertible
Securities, whether or not immediately convertible, and the price per share for
which Common Stock is issuable upon such conversion or exchange is less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For the purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon such conversion or exchange” is
determined by dividing (1) the total amount, if any, received or receivable by
the Borrower as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Borrower upon the conversion or exchange thereof at the time
such Convertible Securities first become convertible or exchangeable, by (2) the
maximum total number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities. No further adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities.

(e)                Purchase Rights. If, at any time when this Note is issued and
outstanding, the Borrower issues any convertible securities or rights to
purchase stock, warrants, securities or other property (the “Purchase Rights”)
pro rata to the record holders of any class of Common Stock, then the Holder of
this Note will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note (without regard to any limitations on
conversion contained herein) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

(f)                Adjustment Due to Non-DTC Eligibility. If, at any time when
this Note is issued and outstanding, the Holder delivers a Notice of Conversion
and at such time the Common Stock is not then DTC Eligible, the Borrower shall
deliver certificated Conversion Shares to the Holder pursuant to Section 1.4(d)
and the Non-DTC Eligible Adjustment Amount shall be added to the Outstanding
Balance of this Note, without limiting any other rights of the Holder under this
Note or the other Transaction Documents. The “Non-DTC Eligible Adjustment
Amount” is the amount equal to the number of applicable Conversion Shares
multiplied by the excess, if any, of (i) the Trading Price of the Common Stock
on the Conversion Date, over (ii) the Trading Price of the Common Stock on the
date the certificated Conversion Shares are freely tradable, clear of any
restrictive legend and deposited in the Holder’s brokerage account. In any such
case, Holder will use reasonable efforts to timely deposit such certificates in
its brokerage account after it receives them and cause such restrictive legends
to be removed, and, without limiting any other provision hereof, Borrower agrees
to fully cooperate with Holder in accomplishing the same.

(g)                Adjustment Due to Late Clearing of DTC Eligible Shares. If,
at any time when this Note is issued and outstanding, the Holder delivers a
Notice of Conversion and at such time the Common Stock is DTC Eligible and the
applicable DTC Eligible Conversion Shares are delivered to Holder or its broker,
but it takes longer than five (5) business days after such delivery for such
Conversion Shares to be electronically cleared for trading in Holder’s brokerage
account, then the Late Clearing Adjustment Amount (as defined below) shall be
added to the Outstanding Balance of this Note, without limiting any other rights
of the Holder under this Note or the other Transaction Documents. The “Late
Clearing Adjustment Amount” is the amount equal to the number of applicable
Conversion Shares multiplied by the excess, if any, of (1) the Trading Price of
the Common Stock on the Conversion Date, over (2) the Trading Price of the
Common Stock on the date the certificated DTC Eligible Conversion Shares are
electronically cleared for trading in the Holder’s brokerage account. In any
such case, and without limiting any other provision hereof, each of Holder and
the Borrower agrees to take all action reasonably necessary on its part to help
ensure that the applicable Conversion Shares are electronically cleared for
trading in the Holder’s brokerage account within the five-day period described
above.



7

 



(h)               Notice of Adjustments. Upon the occurrence of each adjustment
or readjustment of the Conversion Price or the addition of the Non-DWAC Eligible
Adjustment Amount or Late Clearing Adjustment Amount to the Outstanding Balance
as a result of the events described in this Section 1.6, the Borrower, at its
expense, shall promptly compute such adjustment or readjustment and prepare and
furnish to the Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Borrower shall, upon the written request at any time
of the Holder, furnish to such Holder a like certificate setting forth (i) such
adjustment or readjustment, (ii) the Conversion Price at the time in effect and
(iii) the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon conversion of
this Note.

(i)                 Adjustments for Stock Split. Notwithstanding anything herein
to the contrary, any references to share numbers or share prices shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction.

1.7.         Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time the
Holder shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause the Holder (together with
its Affiliates) to beneficially own a number of shares exceeding 4.99% of the
number of shares of Common Stock outstanding on such date (including for such
purpose the shares of Common Stock issuable upon such issuance) (the “Maximum
Percentage”), then the Company must not issue to the Holder shares of the Common
Stock which would exceed the Maximum Percentage. For purposes of this Section,
beneficial ownership of Common Stock will be determined under the 1934 Act. The
shares of Common Stock issuable to the Holder that would cause the Maximum
Percentage to be exceeded are referred to herein as the "Ownership Limitation
Shares". The Company will reserve the Ownership Limitation Shares for the
exclusive benefit of the Holder. From time to time, the Holder may notify the
Company in writing of the number of the Ownership Limitation Shares that may be
issued to the Holder without causing the Holder to exceed the Maximum
Percentage. Upon receipt of such notice, the Company shall be unconditionally
obligated to immediately issue such designated shares to the Holder, with a
corresponding reduction in the number of the Ownership Limitation Shares.
Notwithstanding the forgoing, the term “4.99%” above shall be replaced with
“9.99%” at such time as the Market Capitalization of the Common Stock is less
than $3,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by the Holder as set forth below.  For purposes of this Note, the term “Market
Capitalization of the Common Stock” shall mean the product equal to (A) the
average VWAP of the Common Stock for the immediately preceding fifteen (15)
Trading Days, multiplied by (B) the aggregate number of outstanding shares of
Common Stock as reported on the Company’s most recently filed Form 10-Q or Form
10-K. By written notice to the Company, the Holder may increase, decrease or
waive the Maximum Percentage as to itself but any such waiver will not be
effective until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all Affiliates and assigns of the Holder.

1.8.         Prepayment. So long as the Borrower has not received a Notice of
Conversion from the Holder, then the Borrower shall have the right, exercisable
on not less than three (3) Trading Days prior written notice to the Holder to
prepay the Outstanding Balance of this Note, in full, in accordance with this
Section 1.8. Any notice of prepayment hereunder (an “Optional Prepayment
Notice”) shall be delivered to the Holder at its registered addresses and shall
state: (a) that the Borrower is exercising its right to prepay this Note, and
(b) the date of prepayment, which shall be not more than three (3) Trading Days
from the date of the Optional Prepayment Notice. On the date fixed for
prepayment (the “Optional Prepayment Date”), the Borrower shall make payment of
the Optional Prepayment Amount (as defined below) to or upon the order of the
Holder as specified by the Holder in writing to the Borrower at least one (1)
Trading Day prior to the Optional Prepayment Date. If the Borrower exercises its
right to prepay this Note, the Borrower shall make payment to the Holder of an
amount in cash (the “Optional Prepayment Amount”) equal to 120%, multiplied by
the then Outstanding Balance of this Note. If the Borrower delivers an Optional
Prepayment Notice and fails to pay the Optional Prepayment Amount due to the
Holder within two (2) Trading Days following the Optional Prepayment Date, the
Borrower shall forever forfeit its right to prepay this Note pursuant to this
Section 1.8.



8

 



2.            CERTAIN COVENANTS.

2.1.         Distributions on Capital Stock. So long as the Borrower shall have
any obligation under this Note, the Borrower shall not without the Holder’s
written consent (a) pay, declare or set apart for such payment, any dividend or
other distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock, or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any stockholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

2.2.         Restriction on Stock Repurchases. So long as the Borrower shall
have any obligation under this Note, the Borrower shall not without the Holder’s
written consent redeem, repurchase or otherwise acquire (whether for cash or in
exchange for property or other securities or otherwise) in any one transaction
or series of related transactions any shares of capital stock of the Borrower or
any warrants, rights or options to purchase or acquire any such shares.

2.3.         Borrowings. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder’s prior written consent,
create, incur, assume guarantee, endorse, contingently agree to purchase or
otherwise become liable upon the obligation of any person, firm, partnership,
joint venture or corporation, except by the endorsement of negotiable
instruments for deposit or collection, or suffer to exist any liability for
borrowed money, except (a) borrowings in existence or committed on the date
hereof and of which the Borrower has informed the Holder in writing prior to the
date hereof, (b) indebtedness to trade creditors or financial institutions
incurred in the ordinary course of business, (c) borrowings, the proceeds of
which shall be used to repay this Note or (d) as permitted by the Purchase
Agreement.

2.4.         Sale of Assets. So long as the Borrower shall have any obligation
under this Note, the Borrower shall not, without the Holder’s prior written
consent, sell, lease or otherwise dispose of any significant portion of the
Borrower’s assets outside the ordinary course of business. Any consent to the
disposition of any assets may be conditioned on a specified use of the proceeds
of disposition.

2.5.         Advances and Loans. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not, without the Holder’s written
consent, lend money, give credit or make advances to any person, firm, joint
venture or corporation, including, without limitation, officers, directors,
employees, subsidiaries and Affiliates of the Borrower, except loans, credits or
advances (a) in existence or committed on the date hereof and which the Borrower
has informed Holder in writing prior to the date hereof, (b) made in the
ordinary course of business, or (c) not in excess of $100,000.

3.            EVENTS OF DEFAULT.

3.1.         Events of Default. The occurrence of any of the following events of
default (each, an “Event of Default”) shall be an event of default hereunder:

(a)                Failure to Pay Amounts Due. The Borrower fails to pay any
amount when due on this Note, whether at maturity, upon acceleration or
otherwise.

(b)               Conversion and the Shares. The Borrower (i) fails to issue
Conversion Shares to the Holder or the Holder’s broker (as set forth in the
applicable Conversion Notice) by the Delivery Date, (ii) fails to transfer or
cause its transfer agent to transfer (issue) any shares of Common Stock issued
to the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note or any of the other Transaction Documents, (iii) the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) any shares of Common
Stock to be issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note or any of the other Transaction
Documents, or (iv) fails to remove (or directs its transfer agent not to remove
or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note or any of
the other Transaction Documents.



9

 



(c)                Breach of Covenants and Obligations. The Borrower breaches
any covenant or obligation or other term or condition contained in this Note and
any collateral documents including but not limited to the other Transaction
Documents.

(d)               Breach of Representations and Warranties. Any representation
or warranty of the Borrower made herein or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith
(including, without limitation, the Purchase Agreement and any other Transaction
Documents), shall be false or misleading in any material respect when made.

(e)                Receiver or Trustee. The Borrower or any subsidiary of the
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business, or such a receiver or trustee shall otherwise
be appointed.

(f)                Judgments. Any money judgment, writ or similar process shall
be entered or filed against the Borrower or any subsidiary of the Borrower or
any of its property or other assets for more than $100,000, and shall remain
unvacated, unbonded or unstayed for a period of twenty (20) calendar days unless
otherwise consented to by the Holder, which consent will not be unreasonably
withheld.

(g)                Bankruptcy. Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings, voluntary or involuntary, for
relief under any bankruptcy law or any law for the relief of debtors shall be
instituted by or against the Borrower or any subsidiary of the Borrower.

(h)               Delisting of Common Stock. The Borrower shall fail to maintain
the listing and/or quotation, as applicable, of the Common Stock on the
Principal Market.

(i)                 Failure to Comply with the 1934 Act. The Borrower shall fail
to comply with the reporting requirements of the 1934 Act; and/or the Borrower
shall cease to be subject to the reporting requirements of the 1934 Act.

(j)                 Liquidation. Any dissolution, liquidation, or winding up of
Borrower or any substantial portion of its business.

(k)               Cessation of Operations. Any cessation of operations by the
Borrower or the Borrower admits it is otherwise generally unable to pay its
debts as such debts become due; provided, however, that any disclosure of the
Borrower’s ability to continue as a “going concern” shall not be an admission
that the Borrower cannot pay its debts as they become due.

(l)                 Maintenance of Assets. The failure by the Borrower to
maintain any material intellectual property rights, personal, real property or
other assets which are necessary to conduct its business (whether now or in the
future).

(m)             Financial Statement Restatement. The restatement of any
financial statements filed by the Borrower with the SEC for any date or period
from two years prior to the Issue Date of this Note and until this Note is no
longer outstanding, if the result of such restatement would, by comparison to
the unrestated financial statement, have constituted a material adverse effect
on the rights of the Holder with respect to this Note or any other Transaction
Documents.



10

 



(n)               Reverse Splits. The Borrower effectuates a reverse split of
its Common Stock without twenty (20) calendar days prior written notice to the
Holder.

(o)               Replacement of Transfer Agent. In the event that the Borrower
proposes to replace its transfer agent, the Borrower fails to provide, prior to
the effective date of such replacement, a fully executed Irrevocable Transfer
Agent Instructions in a form as initially delivered pursuant to the Purchase
Agreement (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to the Holder and the Borrower.

(p)               DTC Eligible Common Stock. At any time during which the
Borrower has obligations under this Note, the failure of the Borrower to
maintain DTC Eligible status for its Common Stock or the inability of any holder
of unlegended certificated Common Stock to be able to deposit such certificated
Common Stock at the DTC and receive corresponding electronic shares in such
holder’s brokerage account.

3.2.         Default Effects; Automatic Acceleration. Upon the occurrence of any
Event of Default, (a) the Outstanding Balance shall immediately increase to 150%
of the Outstanding Balance immediately prior to the occurrence of the Event of
Default (the “Balance Increase”), and (b) this Note shall then accrue interest
at the Default Interest rate (collectively, the “Default Effects”); provided,
however, that (x) in no event shall the Balance Increase be applied more than
two times, and a particular Event of Default that triggers a Balance Increase
will not cause the Balance Increase to be triggered again unless such Event of
Default is subsequently cured, but then occurs again after such cure, and (y)
notwithstanding any provision to the contrary herein, in no event shall the
applicable interest rate at any time exceed the maximum interest rate allowed
under applicable law. The Default Effects shall automatically apply upon the
occurrence of an Event of Default without the need for any party to give any
notice or take any other action. Further, upon the occurrence and during the
continuation of any Event of Default, the Holder may by written notice to the
Borrower declare the entire Outstanding Balance immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the other
Transaction Documents to the contrary notwithstanding; provided, however, that
upon the occurrence or existence of any Event of Default described in Sections
3.1(e), 3.1(g), 3.1(j), or 3.1(k), immediately and without notice, all
outstanding obligations payable by the Borrower hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein or in the Transaction Documents to the contrary (“Automatic
Acceleration”). For avoidance of doubt, except in the case of Automatic
Acceleration resulting from an Event of Default under Sections 3.1(e), 3.1(g),
3.1(j), or 3.1(k), the Holder shall retain all rights under this Note and the
Transaction Documents, including the ability to convert the then Outstanding
Balance of this Note pursuant to Section 1 hereof, at all times following the
occurrence of an Automatic Acceleration until the entire Outstanding Balance at
that time has been paid in full.

4.            MISCELLANEOUS.

4.1.         Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

4.2.         Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement titled “Notices.”



11

 



4.3.         Amendments. This Note and any provision hereof may only be amended
by an instrument in writing signed by the Borrower and the Holder. The term
“Note” and all reference thereto, as used throughout this instrument, shall mean
this instrument (and the other Notes issued pursuant to the Purchase Agreement)
as originally executed, or if later amended or supplemented, then as so amended
or supplemented.

4.4.         Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that this Note may not be
transferred, assigned or conveyed by the Borrower without the prior written
consent of the Holder. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the Securities Act of 1933 (as amended,
the “1933 Act”)). Notwithstanding anything in this Note to the contrary, this
Note may be pledged as collateral in connection with a bona fide margin account
or other lending arrangement.

4.5.         Cost of Collection; Attorneys’ Fees. Upon the occurrence of any
Event of Default, the Borrower shall pay to the Holder hereof all costs and
reasonable attorneys’ fees incurred by the Holder in connection with such Event
of Default. In the event of any action at law or in equity to enforce or
interpret the terms of this Note or any of the other Transaction Documents, the
parties agree that the party who is awarded the most money shall be deemed the
prevailing party for all purposes and shall therefore be entitled to an
additional award of the full amount of the attorneys’ fees and expenses paid by
such prevailing party in connection with the litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses. Nothing herein shall restrict or impair a court’s
power to award fees and expenses for frivolous or bad faith pleading.

4.6.         Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Note shall be brought only in
the state courts of Illinois or in the federal courts located in Cook County,
Illinois. The parties to this Note hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. In the event that any provision of this Note or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other related or companion documents by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

4.7.         Fees and Charges. The parties acknowledge and agree that upon the
Borrower’s failure to comply with the provisions of this Note, the Holder’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates, the
Holder’s increased risk, and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder, among other reasons.
Accordingly, any fees, charges, and interest due under this Note are intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not a penalty, and shall not be
deemed in any way to limit any other right or remedy Holder may have hereunder,
at law or in equity.



12

 



4.8.         Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the charges assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.

4.9.         Purchase Agreement. By its acceptance of this Note, each party
agrees to be bound by the applicable terms of the Purchase Agreement and the
other Transaction Documents.

4.10.       Notice of Corporate Events. Except as otherwise provided herein, the
Holder of this Note shall have no rights as a Holder of Common Stock unless and
only to the extent that it converts this Note into Common Stock. The Borrower
shall provide the Holder with prior notification of any meeting of the
Borrower’s stockholders (and copies of proxy materials and other information
sent to stockholders). In the event of any taking by the Borrower of a record of
its stockholders for the purpose of determining stockholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining stockholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Borrower or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least twenty (20)
calendar days prior to the record date specified therein (or thirty (30)
calendar days prior to the consummation of the transaction or event, whichever
is earlier), of the date on which any such record is to be taken for the purpose
of such dividend, distribution, right or other event, and a brief statement
regarding the amount and character of such dividend, distribution, right or
other event to the extent known at such time. The Borrower shall make a public
announcement of any event requiring notification to the Holder hereunder
substantially simultaneously with the notification to the Holder in accordance
with the terms of this Section 4.10.

4.11.       Pronouns. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may permit or
require.

4.12.       Time of the Essence. Time is expressly made of the essence of each
and every provision of this Note.

[Remainder of page intentionally left blank; signature page to follow]



13

 



IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
by its duly authorized officer as of the Issue Date set forth above.

EPAZZ, INC.

 

 

By: ______________________________

Printed Name: ______________________

Title: _____________________________

 

 

 

 

 

 

 

 

 



[Signature page to Secured Convertible Promissory Note]

14

 



EXHIBIT A

St George Investments LLC
303 EAST WACKER DRIVE, SUITE 1200
CHICAGO, ILLINOIS 60601

Date: _______________________

EPAZZ, INC.

309 W. Washington St., Suite 1225

Chicago, Illinois 60606

Attn: Shaun Passley, Chief Executive Officer

 

CONVERSION NOTICE

 

The above-captioned Holder hereby gives notice to EPAZZ, INC., an Illinois
corporation (the “Company”), pursuant to that certain Convertible Promissory
Note made by the Company in favor of the Holder on September 5, 2013 (the
“Note”), that the Holder elects to convert the portion of the Outstanding
Balance of the Note set forth below into fully paid and non-assessable shares of
Common Stock of the Company as of the date of conversion specified below. Such
conversion shall be based on the Conversion Price set forth below. In the event
of a conflict between this Conversion Notice and the Note, the Note shall
govern, or, in the alternative, at the election of the Holder in its sole
discretion, the Holder may provide a new form of Conversion Notice to conform to
the Note.

A.Date of conversion: ____________

B.Conversion #: ____________

C.Conversion Amount: ____________

D.Market Price_____ (Average of 2 lowest Trade Prices of last 10 Trading Days as
per Exhibit A-1)

E.Market Price Floor $0.00005

F.Conversion Factor: 60%

G.Conversion Price: _______________ (D multiplied by E)

H.Conversion Shares: _______________ (C divided by F)

I.Remaining Outstanding Balance of Note: ____________*

* Subject to adjustments for corrections, defaults, and other adjustments
permitted by the Transaction Documents.

 

So that DTC processing can begin, please deliver, via reputable overnight
courier, a certificate representing DTC Eligible Conversion Shares to:

 

Name:__________________________

Address: _______________________

______________________________

 

To the extent the Conversion Shares are not DTC Eligible, please deliver a
certificate representing the non-DTC Eligible Conversion Shares to the party and
address set forth above.

 

Sincerely,

 

St George Investments LLC

 

By: Fife Trading, Inc., Manager

 

 

     By:__________________________

           John M. Fife, President

 



15

 

 

EXHIBIT A-1

CONVERSION WORKSHEET

Trading Day Lowest Trade Price Lowest 2 (Yes or No)                            
                                                                               
            Average    

 

 

16

